BIGGS, Chief Judge
(dissenting).
The petitioner, American Dredging Company, which seeks exoneration from liability, by its tow boat Herron towed a scow with two open-flame kerosene lamps on its deck about two and a half feet above the water into an area near which seven tankers were moored in the Schuylkill River, engaged in loading or discharging liquid petroleum. A conflagration instantly ensued, and two members of the Herron’s crew lost their lives and a third was injured severely. The majority of this court hold that the barge so equipped was seaworthy.
Petroleum products frequently are inflammable and on occasion have been ignited by open flame. For this reason it would seem that the equipment of the barge was inadequate. In fact I do not see how a plainer demonstration of un-seaworthy appliances could be made. For this reason I dissent.